 



NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO THE SECURITIES UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS OR UNLESS (i) SOLD PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS AND (ii) AT THE OPTION OF
COMPANY, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED HAS BEEN DELIVERED TO COMPANY.

 

FAT BRANDS INC.

 

CONVERTIBLE SUBORDINATED PROMISSORY NOTE

 

$7,509,816.24   June 19, 2019

 

FOR VALUE RECEIVED, FAT Brands Inc., a Delaware corporation (“Company”),
promises to pay to Elevation Franchise Ventures, LLC, a Delaware limited
liability company (“Holder”), or its registered assigns, the principal sum of
Seven Million Five Hundred and Nine Thousand Eight Hundred Sixteen Dollars and
Twenty-Four Cents ($7,509,816.24), together with interest on the unpaid
principal balance of this Note at a rate equal to six percent (6.0%) per annum,
from the date of this Convertible Subordinated Promissory Note (this “Note”)
until the principal amount hereof and all interest accrued thereon is paid (or
converted to Shares as provided in Section 2 or Section 3). Subject to earlier
payment pursuant to Section 2 or Section 3, and subject to adjustment as
provided in Section 8, payment of this Note shall be amortized, with equal
payments in the amount of One Hundred Nine Thousand Seven Hundred and Seven
Dollars and Fifty-Six Cents ($109,707.56) due on the nineteenth (19th) day of
each month in an amount calculated to pay off the debt, including accrued
interest on the outstanding balance, over a fixed term of eighty-four (84)
months, with the first payment due and payable on July 19, 2019 and the final
payment due and payable on July 19, 2026 (the “Maturity Date”).

 

This Note and the Subordinated Promissory Note issued to Company by Holder of
even date herewith (the “EFV Note”) are issued pursuant to, and subject to the
terms of, that certain Membership Interest Purchase Agreement dated as of June
19, 2019 (the “Purchase Agreement”), by and among Company, as Buyer, Holder and
AH-HA Holdings, LLC, as Sellers, and the Sellers’ Representative named therein
and, to the extent provided therein, the other individuals identified on the
signature page thereto. All capitalized terms used but not otherwise defined in
this Note have the meanings ascribed thereto in the Purchase Agreement.

 

1. Payments. All payments of principal and interest shall be in lawful money of
the United States of America and shall be made to Holder at Holder’s address not
later than 5:00 p.m. Eastern Time on the date such payments are due and payable
(or, if such day is not a Business Day, on the next Business Day) by check
payable to Holder or by wire transfer of immediately available funds to an
account specified by Holder.

 

 

 



 

2. Early Payment or Conversion. In the event that Company fails to deliver
payment under this Note to Holder within five (5) days of the applicable due
date twice in any consecutive twelve (12) month period, then subject to the
limitations set forth in Section 4(a) Holder shall have the option, by written
notice to Company, (a) to declare an Event of Default and demand payment in cash
of the outstanding principal amount hereof and all interest accrued and unpaid
thereon (the “Net Balance”) or (b) to convert the Net Balance into a number of
shares of Common Stock of Company (“Shares”), with the amount of shares
determined in accordance with Section 4(c). Whether in cash or conversion to
Shares, Company will deliver to Holder, within five (5) Business Days of
Holder’s exercise of this option, payment of the applicable amount of cash by
check or wire transfer in accordance with Section 1 or issuance of the
applicable number of Shares.

 

3. Offset Payment or Conversion. Provided that each of Company and Holder has
made on-time payments pursuant to the EFV Note and this Note, as applicable, for
a period of three (3) years following the Closing Date, Company shall have the
right, exercisable at any time thereafter, to offset the outstanding principal
amount of the EFV Note and all interest accrued and unpaid thereon against the
Net Balance, in which event Company shall deliver to Holder, whether in cash or
conversion to Shares, the net balance owed under this Note after such offset
(the “Offset Balance”) as described below. In the event that Company exercises
such option, Company shall provide to Holder written notice thereof (the “Option
Notice”). Holder may elect, subject to the limitations set forth in Section
4(a), by written notice to Company within ten (10) days following receipt of the
Option Notice, to receive such payment either (a) in a single cash payment equal
to the Offset Balance by wire transfer of immediately available funds to an
account designated in writing by Sellers’ Representative to Company or (b) by
conversion of the Offset Balance into a number of Shares determined in
accordance with Section 4(c). Whether in cash or conversion to Shares, Company
will deliver to Holder, within five (5) Business Days of receipt of Holder’s
written notice of election, payment of the applicable amount of cash by check or
wire transfer in accordance with Section 1 or issuance of the applicable number
of Shares.

 

4. Limitations on Issuances of Shares.

 

(a) Limitation on Conversion. Notwithstanding anything to the contrary expressed
or implied herein, the conversion of this Note into Shares pursuant to Section 2
or Section 3 shall only be permitted if it would not cause Fog Cutter Capital
Group Inc., a Maryland Corporation and an Affiliate of Company (“FCCG”), to be
the owner of less than eighty percent (80%) of the outstanding capital stock of
the Company for purposes of tax consolidation.

 

(b) Surrender of Note. As soon as practical after a declaration of default and
demand for payment in full or a conversion of this Note pursuant to Section 2,
or after payment of the Offset Balance pursuant to Section 3, Holder shall
surrender this Note to Company at its principal executive office and Company
shall, at its expense, issue in the name of and deliver to Holder the cash or
Shares, as applicable, to which Holder shall be entitled.

 

(c) Issuance of Securities on Conversion. The number of Shares to be issued upon
a conversion of this Note into Shares pursuant to Section 2 or Section 3 shall
equal the quotient obtained by dividing (A) the Net Balance or the Offset
Balance, as applicable, by (B) Twelve Dollars ($12.00). No fractional Shares
will be issued in connection with any such issuance. If, upon conversion, Holder
shall be entitled to receive a fractional Share, then Company shall issue the
whole number of full Shares to which Holder is entitled and shall pay to Holder
the cash value of the difference by check or wire transfer in accordance with
Section 1.

 

2

 



 

(d) Reservation of Shares. Company shall at all times have authorized but
unissued Shares sufficient to enable conversion of this Note as provided herein.

 

(e) Termination of Rights. All rights with respect to this Note shall terminate
upon full conversion or payment hereof, whether or not this Note has been
surrendered. Notwithstanding the foregoing, Holder agrees to surrender this Note
to Company for cancellation as soon as is practicable following payment or
conversion of this Note in full.

 

5. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note and the other Transaction Documents:

 

(a) Failure to Pay. Company, twice in any consecutive twelve (12) month period,
fails to deliver payment when due under this Note to Holder within five (5)
Business Days of the Company’s receipt of written notice to Company of such
failure to pay;

 

(b) Breaches of Covenants. Company fails to observe or perform any other
covenant, obligation, condition or agreement contained in this Note and such
failure continues for twenty (20) Business Days after the Company’s receipt of
written notice of such failure;

 

(c) Voluntary Bankruptcy or Insolvency Proceedings. The Company (i) applies for
or consents to the appointment of a receiver, trustee, liquidator or custodian
of itself or of all or a substantial part of its property; (ii) admits in
writing its inability to pay its debts generally as they mature; (iii) makes a
general assignment for the benefit of its or any of its creditors; (iv) is
dissolved or liquidated; (v) commences a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consents to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it; or (vi) takes any action for the purpose of
effecting any of the foregoing; or

 

(d) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company, or
of all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company, if any, or the debts thereof under any bankruptcy,
insolvency or other similar law now or hereafter in effect are commenced and an
order for relief entered or such proceeding is not dismissed or discharged
within forty-five (45) days of commencement.

 

6. Rights of Holder upon Default. Upon the occurrence of any Event of Default,
subject to the provisions of Section 2, and at any time thereafter during the
continuance of such Event of Default, Holder may, by written notice to the
Company, declare the Net Balance immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the Purchase Agreement
the contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence and during the continuance of any Event of Default, Holder may
exercise any other right power or remedy permitted to it by law, either by suit
in equity or by action at law, or both.

 

3

 



 

7. Guaranty. FCCG hereby irrevocably and unconditionally guarantees to Holder
the full performance by Company of all obligations of Company set forth in this
Note, and the liability of Company and FCCG for such obligations of Company
shall be joint and several.

 

8. Adjustment. The Net Balance of this Note is subject to adjustment by Company
pursuant to the provisions of Section 2.06, Section 2.07 and Section 8.06 of the
Purchase Agreement. In the event of such adjustment, Holder shall promptly
deliver this Note to Company for cancellation, and Company shall issue to Holder
a new convertible subordinated promissory note, with the same terms, in the
principal sum remaining after such adjustment. All rights with respect to this
Note shall terminate upon an adjustment that is a reduction of the entire
principal amount and all accrued but unpaid interest thereon in accordance with
this Section 8, whether or not this Note has been surrendered to Company.
Notwithstanding the foregoing, Holder agrees to surrender this Note to Company
for cancellation as soon as is practicable following such adjustment.

 

9. Unsecured Obligation; Subordination. This Note shall be a general unsecured
obligation of Company. This Note is subordinated in right of payment to all
indebtedness of Company arising under any agreement or instrument to which
Company or any of its Affiliates is a party that evidences indebtedness for
borrowed money that is senior in right of payment to this Note, whether existing
on the date hereof or hereafter arising (the “Senior Debt”). Company hereby
agrees and, by accepting this Note, Holder hereby acknowledges and agrees that
so long as any Senior Debt remains outstanding, (a) Company shall not make, and
the Holder shall not receive or retain, any payment made under this Note if the
Senior Debt documents prohibit such payments and (b) if any payment is made in
violation of this Section 9, Holder shall promptly deliver the same to holder of
Senior Debt ( “Senior Creditor”) in the form received, with any endorsement or
assignment necessary for the transfer of such payment from Holder to Senior
Creditor, to be either (in Senior Creditor’s sole discretion) held as cash
collateral securing the Senior Debt or applied in reduction of the Senior Debt
and, until so delivered, Holder shall hold such payment in trust as the property
of Senior Creditor. Nothing in this Section 9 shall preclude or prohibit Holder
from converting this Note or any amounts due hereunder into Shares, or
exercising any other remedies pursuant to Section 6.

 

10. Transfer of Securities Issuable Upon Conversion Hereof. This Note is not
transferable, in whole or in part, without the prior written consent of Company.
The Shares received by Holder upon conversion of this Note (“Transferable
Securities”) in accordance with Section 2 or Section 3 are transferable in
accordance with this Section 10. Holder shall (a) give written notice to Company
at least ten (10) Business Days prior to any contemplated offer, sale or other
disposition of any Transferable Securities, which notice shall briefly describe
the contemplated transaction, including the identity of the transferee and the
price per Transferable Security, and (b) if requested by Company, deliver to
Company a written opinion of Holder’s counsel to the effect that such offer,
sale or other disposition may be effected without registration or qualification
under any federal or state securities law then in effect. Promptly upon
receiving such written notice and reasonably satisfactory opinion, if so
requested and within ten (10) Business Days, Company shall notify Holder whether
or not Holder may sell or otherwise dispose of such Transferable Securities in
accordance with the terms of the notice delivered to Company and, if not, the
reason therefor. If a determination has been made pursuant to this Section 10
that any required opinion of counsel for Holder is not reasonably satisfactory
to Company, then Company shall so notify Holder promptly after such
determination has been made. Each certificate representing Transferable
Securities that are transferred in accordance with this Section 10 shall bear a
legend as to the applicable restrictions on transferability in order to ensure
compliance with the Securities Act of 1933, as amended, unless in the opinion of
counsel for Company such legend is not required.

 

4

 



 

11. Notices. All notices and other communications required or permitted under
this Note shall be in writing and shall be delivered in person, sent by
documented overnight delivery service or mailed by first-class registered or
certified mail, return receipt requested, postage prepaid, addressed (a) if to
Holder, at the address of Holder set forth on the signature page of this Note,
or (b) if to Company, to the attention of its Chief Executive Officer at
Company’s principal offices at 9720 Wilshire Blvd., Suite 500, Beverly Hills,
California. Unless otherwise specified in this Note, all such notices and other
written communications shall be effective (and considered delivered and received
for the purposes of this Note) (i) if personally delivered, upon delivery; (ii)
if sent by documented overnight delivery services, on the date following the
date on which such notice is delivered to such delivery service for overnight
delivery; or (iii) if mailed, four (4) days after depositing in the U.S. Mail.

 

12. No Stockholder Rights. Nothing contained in this Note shall be construed as
conferring upon Holder any rights as a shareholder of Company; and no dividends
shall be payable or accrued in respect of this Note or the equity securities
issuable upon conversion hereof until, and only to the extent that, this Note
shall have been converted, and then only in accordance with the terms of
Company’s Certificate of Incorporation and the Certificate of Designation with
respect to the Preferred Stock.

 

13. Prepayment. Company may not prepay this Note, in whole or in part, without
the prior written consent of Holder, except as permitted by Section 2 or Section
3.

 

14. Amendment and Waiver. Except as a result of any adjustment pursuant to
Section 8, this Note may be amended, and the observance of any provision of this
Note may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of Company and
Holder.

 

15. Governing Law. This Note shall in all respects be governed by and construed
and enforced in accordance with the laws of the State of Delaware, as such laws
apply to contracts entered into and wholly to be performed within such state,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction).

 

16. Counterparts. This Note may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Facsimile signatures and signatures delivered in
.pdf format shall be legally valid for all purposes hereof.

 

[Signature Page Follows]

 



5

 



 

IN WITNESS WHEREOF, Company has caused this Note to be issued as of the date
first written above.

 

  FAT BRANDS INC.       By: /s/ Andrew A. Wiederhorn   Name: Andrew A.
Wiederhorn   Title: Chief Executive Officer

 

The undersigned FCCG executes this Note solely to acknowledge its agreement to
be bound by the provisions of Section 7.

 

  FOG CUTTER CAPITAL GROUP INC.       By: /s/ Andrew A. Wiederhorn   Name:
Andrew A. Wiederhorn   Title: Chief Executive Officer

 

Acknowledged and Agreed:

 

HOLDER:

 

ELEVATION FRANCHISE VENTURES, LLC

 

By: /s/ Hans Ness   Name: Hans Hess   Title: Chairman of the Board   Address:  
 

 

[Signature page to Fat Brands Inc. Convertible Subordinated Promissory Note]

 

 

 

 



